Case: 10-50306     Document: 00511235313          Page: 1    Date Filed: 09/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 16, 2010
                                     No. 10-50306
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JERRY LEWIS DEDRICK,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:02-CR-113-2


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jerry Lewis Dedrick, federal prisoner # 27140-180, moves for leave to
proceed in forma pauperis (IFP) on appeal from the denial of his “motion for
judgment nunc pro tunc adjustments for role in offense,” challenging the
sentence imposed following his conviction for aiding and abetting possession
with intent to distribute more than 50 grams of cocaine base. The district court
denied Dedrick’s IFP motion because he failed to present a good faith,
nonfrivolous, arguable issue for appeal. By moving for leave to proceed IFP on

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50306    Document: 00511235313 Page: 2        Date Filed: 09/16/2010
                                 No. 10-50306

appeal, Dedrick is challenging the district court’s determination. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997); F ED. R. A PP. P. 24(a)(5).
      A review of this court’s files shows that this appeal represents the latest
in more than two dozen appeals involving Dedrick’s sentence and confinement.
Pertinent to this appeal, Dedrick was originally sentenced under the career
criminal provisions of §4B1.1 of the then-applicable United States Sentencing
Guidelines. He challenged that application on direct appeal and lost. United
States v. Dedrick, No. 03-50397 (5th Cir. Jan. 23, 2004). Since that appeal, he
has filed various challenges to this sentence, all unsuccessful before both the
district court and this court. In 2008, he again moved to reduce his sentence;
that motion was denied, and the appeal of that decision remains pending under
No. 08-50673.
      The motion that is the subject of the current appeal is, at best, yet another
attempt to reargue his sentence. At worst, it is a successive habeas over which
the district court would have no authority because Dedrick never received
permission from this court to file it. In any event, Dedrick has not demonstrated
a nonfrivolous issue for appeal. This appeal is “from the denial of a meaningless,
unauthorized motion.” See United States v. Early, 27 F.3d 140, 142 (5th Cir.
1994). Dedrick has failed to show that his appeal involves “legal points arguable
on their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks omitted). Accordingly, the motion for
leave to proceed IFP on appeal is DENIED and the appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5 TH C IR. R. 42.2. Dedrick is
WARNED that filing further frivolous appeals will subject him to sanctions. See
F ED. R. A PP. P. 38; Clark v. Green, 814 F.2d 221, 223 (5th Cir. 1987).




                                         2